UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 09-3031
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                 JERRY WHITFIELD,
                                                Appellant
                                    ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                        (D.C. Crim. No. 08-cr-00685-001)
                    District Judge: Honorable Noel L. Hillman
                                  ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 16, 2010
                                   ____________

            Before: BARRY, CHAGARES and VANASKIE, Circuit Judges
                               ____________

                            ORDER AMENDING OPINION
                                  ____________

       IT IS ORDERED that the precedential slip opinion in the above case, filed January
6, 2011, be amended as follows:

        On page 3, lines 3-4, the following should be deleted: “Given that we write only
for the parties, a brief summary of the facts will suffice.”

                                         /s/Maryanne Trump Barry
Dated:       January 19, 2011            Circuit Judge
SLC/cc:      Norman Gross
             Maggie F. Moy